Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.

Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the Rejection under 35 USC 103: Applicant argues that Smith and Bechtolsheim do not teach “determining data indicative of a relative probability that each of a plurality of …associated with the decision point will be taken by the vehicle using one or more of stored digital location based data, vehicle data and driver data,  wherein the relative probability for each outgoing path is a respective portion of a specified total probability value for the decision point , and the probabilities for each outgoing path sum 
Smith teaches (at col 9 through col 10) about the geographic database comprises of separate routing data, cartographic data, maneuver data, etc. which are used to determine the probability data (rank level) for each of a plurality of route which meets the scope of “determining data indicative of a relative probability that each of a plurality of …associated with the decision point will be taken by the vehicle using one or more of stored digital location based data, vehicle data and driver data”.
Bechtolsheim teaches (at col 13 thru col 14) that the path descriptors describes paths by a list of segments identifiers with index value (see Fig.8 describes electronic horizon with path descriptors which meets the scope of “the relative probability for each outgoing path is a respective portion of a specified total probability value for the decision point , and the probabilities for each outgoing path sum to the specified total probability value.” , wherein the index value is equivalent to “the probability value”.  
Therefore, the rejection still remains.
Examiner found out that “wherein, the relative probability for each outgoing path is a respective portion of a specified total probability value for the decision point, and the probabilities for each outgoing path sum to the specified total probability value.” Is not clearly described in the specification, thus the 35 USC 112(b) rejection as shown below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, cites “”the relative probability for each outgoing path is a respective portion of a specified total probability value for the decision point and the probabilities for each outgoing path sum to the specified total probability value” is unclear.  The claim fails to define how and what matter “a specified total probability value for the decision point.  The current application’s specification (Pub No. 2017/0328721, [0139]-[0143]) describes an intersection with n outgoing paths relates to a coefficient.  There is nowhere in the specification describing the above subject matter.
Claims 35, 44-46 & 48 has same issue above.
Claims 27-34, 37-43, 47 & 49 depend upon rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 26-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (6184823) in view of Bechtolsheim (6405128). 
With regard to claims 26, 35, 44-46 & 48, Smith discloses a method of generating a horizon for use in an Advanced Driver Assistance System (ADAS) of a vehicle using stored digital map data, wherein the digital map data comprises a plurality of segments representative of roads of a road network, said method comprising: 
determining a segment representing a road on which the vehicle is currently travelling based on an identified current location of the vehicle (positioning system 24, see at least 6:1-60+); 
using the determined segment to identify an upcoming decision point of the road network from the digital map data (map 110 and road network 120, see at least 7:50- 8:30+); 
determining an incoming path to the decision point with respect to which outgoing paths are to be defined (node at either end of a road segment or an intersection, see at least 7:64-67); 
identifying if the decision point is a roundabout (a plural junction) from the digital map data, and, when the decision point is determined to be a roundabout, treating the roundabout (a plural junction) as a single junction such that the outgoing paths of the decision point correspond to exits of the roundabout (see at least 16:55-17:40+) ;
determining data indicative of a relative probability that each of a plurality of possible outgoing paths associated with the decision point will be taken by the vehicle 
determining one or more predicted paths that the vehicle win be expected to travel in the immediate future at the decision point using the data indicative of a relative probability (search result indication as to which kind of navigable feature each of the displayed represent, see at least 26:1-35+).
Smith fails to teach: 
determining data indicative of a relative probability that each of a plurality of possible outgoing paths associated with the decision point will be taken by the vehicle using one or more of stored digital location-based data, vehicle data and driver data, wherein the relative probability for each outgoing path is a respective portion of a specified total probability value for the decision point and the probabilities for each outgoing path sum to the specified total probability value, 
generating the horizon using the one or more predicted paths, 
Providing data associated with the generated horizon to one or more applications, the data associated with the generated horizon configured to be used by the one or more applications when controlling corresponding vehicle subsystems. 

Bechtolsheim discloses a system for providing an electronic horizon in an advanced driver assistance system (see that abstract). The system: determining data indicative of a relative probability that each of a plurality of possible outgoing paths associated with the decision point will be taken by the vehicle using one or more of stored digital location-based data, vehicle data and driver data, wherein the relative probability for 
generating the horizon using the one or more predicted paths (paths descriptors are generated, see at least 13:50-14:67+),
Providing data associated with the generated horizon to one or more applications, the data associated with the generated horizon configured to be used by the one or more applications when controlling corresponding vehicle subsystems (the advanced driver assistance system map data architecture 100 provides access to maprelated data for use by advanced driver system applications 200, see ate last 4: 20-30 & 5:14-20+).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith by including to determining data indicative of a relative probability that each of a plurality of possible outgoing paths; generating the horizon using the one or more predicted paths, and providing data associated with the generated horizon to one or more applications, the data associated with the generated horizon configured to be used by the one or more applications when controlling corresponding vehicle subsystems as taught by Bechtolsheim. The combination of Smith and Bechtolsheim is an adapted improvement navigation.



With regard to claims 28, 37, Smith teaches that the attribute data includes data indicative of: a geometry of the road; a gradient of the road; an angle of the road: a road class of the road; a speed limit associated with the road; vehicle flow data Indicative of vehicle flow along the road; and vehicle speed profile data for the road (see at least 8:1 - 30). 
With regard to claims 29, 38, Smith teaches that the vehicle data Is data Indicative of one or more of vehicle type, vehicle speed, and historical movements of the vehicle, optionally a turn history of the vehicle (see at least 5:62-6:8). 

With regard to claims 30 & 39, Smith teaches using data indicative of a historical relative probability that each of the plurality of possible outgoing paths from the decision point has been taken in respect of the incoming path to determine the data indicative of the relative probability that each of the plurality of outgoing paths at a decision point will be taken by the vehicle (see at least 9:14-65+).

With regard to claims 31 & 40, Smith teaches that the data indicative of the relative probability that each of the possible outgoing paths wit! be taken is determined based 

With regard to claims 32 & 41, Smith teaches ranking the plurality of possible outgoing paths according to the likelihood that the vehicle may be expected to travel along the paths and/or determining a probability factor in respect of each path indicative of the relative probability that the path will be taken (see at least 10:35-11:65+). 

With regard to claims 33 & 42, Bechtolsheim teaches generating the horizon comprises predicting a most probable outgoing path and at least one alternative outgoing path that the vehicle maybe expected to travel in the immediate future at a decision point, wherein the stored digital location-based data, vehicle data and/or driver data is used in determining the most probable path and/or the at least one alternative path (see at least 13:30-60+). 

With regard to claims 34, 43, 47 & 49, Bechtolsheim teaches generating the horizon is carried out by a horizon generating subsystem of the ADAS, and wherein providing the data associated with the generated horizon to the one or more applications comprises the horizon generating subsystem providing the data associated with the generated horizon over a vehicle bus to one or more ADAS applications of the vehicle (see at least 5:3-30+).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.